Citation Nr: 1621551	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  09-44 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle sprain.

2.  Entitlement to service connection for a bilateral hand disorder, to include arthritis, to include as secondary to service-connected residuals of a right hand fracture.

3.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to April 1978.  These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2008 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issues of entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle sprain, a bilateral hand disorder, to include as secondary to service-connected residuals of right hand fracture, and obstructive sleep apnea are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for residuals of a right knee injury was denied by rating decision in July 1978.  A timely appeal was not submitted, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the July 1978 rating decision raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee disorder.

CONCLUSIONS OF LAW

1.  The July 1978 rating decision that denied entitlement to service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  Evidence received since July 1978 to reopen the claim of entitlement to service connection for a right knee disorder is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  A final decision cannot be reopened unless new and material evidence is presented.  VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

In a July 1978 rating decision, the RO denied entitlement to service connection for residuals of a right knee injury because RO found that the Veteran did not have a right knee disorder.  The rating decision notes that "no knee disorder is diagnosed."  The Veteran was notified of the rating decision later in July 1978 and did not file a timely appeal, and additional evidence was not received within the appeal period.  38 C.F.R. § 3.156(b).  Consequently, that determination is final.  38 U.S.C.A. § 7105.

The evidence of record at the time of the July 1978 rating decision included the Veteran's service treatment records and a June 1978 VA examination report, which indicated the Veteran did not have a right knee disorder.  Evidence received into the record since the July 1978 RO denial includes a February 2016 VA treatment record indicating the Veteran has bilateral knee osteoarthritis.

The Board has reviewed the evidence received since the July 1978 rating decision and finds that new and material evidence has been received sufficient to reopen the claim for service connection for a right knee disorder.  The February 2016 VA treatment record indicating the Veteran has osteoarthritis of the knees is new because it has not previously been reviewed by VA.  It is material because it shows a post-service diagnosis of a right knee disorder and raises a reasonable possibility of substantiating the claim for service connection, as it bears upon one element of a claim for service connection, namely that the Veteran has a current disability.  Therefore, the claim for entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a right knee disorder is reopened.



	(CONTINUED ON NEXT PAGE)

REMAND

The Board finds the reopened issue of entitlement to service connection for a right knee disorder, and the issues of entitlement to service connection for a bilateral hand disorder and obstructive sleep apnea must be remanded.

VA treatment records pertinent to the claims from the VA Medical Center in Temple, Texas, dated August 2012 to February 2016, and a December 2015 VA examination report have been added to the Veteran's electronic claims files and were not considered in the RO's June 2015 supplemental statement of the case.  Accordingly, the RO must review the additional evidence received and issue a new supplemental statement of the case prior to the Board's initial adjudication of the claims.  38 C.F.R. §§ 19.31, 20.1304 (2015).

Right Knee Disorder

In regard to the Veteran's claim for service connection for a right knee disorder, he has stated that he has a right knee disorder related service, or to his service-connected right and left ankle sprain disabilities.  A September 2010 VA examiner found the Veteran's right knee condition was not caused by or a result of the right ankle disorder.  The rationale for the opinion was the Veteran's right knee was normal until he had a specific injury to the right knee in 2010.  The Veteran did not give a history of right ankle instability causing him to twist his right knee.  The September 2010 VA examiner did not specifically address whether the Veteran's right knee disorder was aggravated by his service-connected bilateral ankle disabilities.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  As the September 2010 VA examiner did not address whether the right knee disorder was aggravated by his service-connected bilateral ankle disabilities, the opinion is incomplete.  

Additionally, a February 1977 service treatment record noted that the Veteran had twisted his right knee.  The September 2010 VA examiner did not address whether the Veteran's current right knee disorder was related to service on a direct basis.  Therefore, the claim must be remanded for a new VA examination addressing the etiology of the Veteran's right knee disorder.

Bilateral Hand Disorder

The Veteran asserts that he is entitled to service-connected for bilateral hand disorder, to include arthritis or a cold injury of the hands.  The Board has characterized the issue to reflect a broad definition of the claim and will address service connection for any bilateral hand disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  The Veteran has also asserted that the right hand disorder is related to his service-connected residuals of a fracture of the right hand.  The Veteran was afforded a VA examination in December 2015 regarding his service-connected right hand disorder.  The VA examiner noted that the Veteran had degenerative joint disease on the distal interphalangeal joint of the little finger.  The VA examiner noted a possible old fracture of the fifth metacarpal bone, which was shown on x-ray.  The VA examiner stated that the Veteran's service-connected diagnosis was a progression of the original service-connected diagnosis.  The December 2015 VA examination report indicated that there was an x-ray finding of degenerative arthritis on the little finger.  There was no finding of degenerative arthritis in the service-connected residuals of fracture right third and fourth finger.  No opinion has been obtained as to whether the Veteran has bilateral hand arthritis that is related to service, to include the service-connected residuals of a fracture of the right hand.  As the December 2015 VA examination report indicates the Veteran has arthritis in his right hand, the RO must obtain a VA examination to address the etiology of any bilateral hand arthritis present. 

Sleep Apnea

The Veteran has asserted that his obstructive sleep apnea is secondary to his service-connected hiatal hernia, chronic duodenal ulcer with gastroesophageal reflux disease (GERD), and bronchitis.  A June 2012 VA examiner opined that the Veteran's sleep apnea was "less likely than not" proximately due to or the result of the Veteran's service-connected GERD or hiatal hernia.  The VA examiner noted that there had been conflicting information regarding a connection between sleep apnea and GERD or a hiatal hernia, but newest research states that a causal link may not exist.  The VA examiner did not address whether the Veteran's sleep apnea was aggravated by the hiatal hernia, chronic duodenal ulcer, with GERD.  As service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disease or injury, a new VA opinion is necessary to address this issue.  38 C.F.R. § 3.310(a). 

A September 2012 VA treatment record reflects that the VA provider stated that the Veteran's obstructive sleep apnea, "caused by obesity and though bronchitis and allergic rhinitis does not help this condition of [obstructive sleep apnea], it does not cause it."  The VA provider's statement that the Veteran's bronchitis does not help the Veteran's sleep apnea, indicates that the sleep apnea may be aggravated by his service-connected bronchitis.  As there is at least an indication that the Veteran's sleep apnea may be aggravated by his service-connected bronchitis, a VA examination is necessary to fully address whether the Veteran's sleep apnea is caused or aggravated by his service-connected bronchitis.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

At the February 2016 hearing before the Board, the Veteran stated that he had been hospitalized at Darnall Army Medical Center at Fort Hood.  He did not specify when he was hospitalized.  The RO should request that the Veteran provide any additional information regarding his treatment at Darnall Army Medical Center, and identify any additional pertinent evidence in support of his claims. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to provide the dates of treatment at Darnall Army Medical Center, and identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

If, after making reasonable efforts to obtain the named records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an examination to determine whether a right knee disorder is related to his military service or to a service-connected disorder.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specific in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a)  Whether any currently or previously diagnosed right knee disorder was caused by the Veteran's service-connected ankle disabilities;

(b) Whether any previously or currently diagnosed right knee disorder was aggravated by the Veteran's service-connected ankle disabilities;

(c) Whether any previously or currently diagnosed right knee disorder was incurred in or due to the Veteran's active duty service.  The VA examiner must specifically consider the February 1977 service treatment record, which noted that the Veteran had twisted his right knee.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The Veteran must be afforded an examination to determine whether a bilateral hand disorder related to his military service or to a service-connected disorder.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specific in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a)  Whether any currently or previously diagnosed bilateral hand disorder, to include degenerative joint disease of the little finger, was caused by the Veteran's service-connected residuals of a fracture of the right hand;

(b)  Whether any currently or previously diagnosed bilateral hand disorder, to include degenerative joint disease of the little finger, was aggravated by the Veteran's service-connected residuals of a fracture of the right hand;

(c) Whether any previously or currently diagnosed bilateral hand disorder was incurred in or due to the Veteran's active duty service.  The VA examiner must specifically consider the Veteran's in-service right hand injury.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran must be afforded an examination to determine whether sleep apnea is related to his military service or to a service-connected disorder.  The electronic claims file, including any records obtained pursuant to this Remand, must be made available to an appropriate examiner, and the examiner must specific in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any testing that is deemed necessary for an accurate assessment must be conducted.

After the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to: 

(a)  Whether the Veteran's sleep apnea was caused by his service-connected hiatal hernia, chronic duodenal ulcer with GERD, and/or bronchitis.  

(b)  Whether the Veteran's sleep apnea was aggravated by his service-connected hiatal hernia, chronic duodenal ulcer with GERD, and/or bronchitis.  

(c)  Whether the Veteran's sleep apnea was incurred in or due to his active duty service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's electronic claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's electronic claims file demonstrating any notice that was sent was returned as undeliverable.

6.  After the development requested has been completed, the RO must review all development actions and any examination report to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims must be readjudicated, which must include consideration of all evidence received since the June 2015 supplemental statement of the case.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


